Citation Nr: 1752090	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to Dependency and Indemnity Compensation (DIC). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served from November 1942 to June 1946.  He died in February 1994.  The appellate is the surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines which denied the appellant's petition to reopen the previously denied claim of entitlement to DIC. 

Pursuant to her application to reopen the previously denied claim of entitlement to DIC, the appellant submitted documents in a July 2009.  In June 2011, the VA issued an administrative decision finding the documents to be fraudulent and the appellant's submission of such falsified documents to be an act of fraud.  Pursuant to 38 U.S.C.A. § 6103(a), the appellant was determined to have forfeited all rights, claims, and benefits to which she would otherwise have been entitled under law administered by the Department of Veteran Affairs (VA).  The appellant did not appeal this determination. 

In November 2014, the Board found the appellant failed to file a timely substantive appeal to reopen the claim of entitlement to DIC.  Upon appeal, the Court of Appeals for Veterans Claims vacated and remanded the November 2014 decision.  In November 2016, the Board found that a substantive appeal was timely filed and remanded the matter for a hearing.

In July 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 2011, the Director, Compensation and Pension Service determined that the appellant forfeited all rights, claims and benefits to which she might otherwise be entitled under the laws administered by VA (except laws pertaining to insurance benefits) pursuant to 38 U.S.C. § 6103 (a).  The appellant did not appeal the June 2011 determination and that matter is not before the Board.

2.  The June 2011 determination of the Director, Compensation and Pension Service as to forfeiture of VA benefits moots the appeal with respect to the petition to reopen the claim of recognition as a surviving spouse for purposes of DIC benefits.


CONCLUSION OF LAW

The criteria for dismissal of an appeal by the Board have been met.  38 U.S.C. § 7105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  In this case, the Director, Compensation and Pension Service has determined that the appellant forfeited all rights, claims and benefits to which she might otherwise be entitled under the laws administered by VA (except laws pertaining to insurance benefits) due to fraud pursuant to 38 U.S.C. § 6103 (a).  

The June 2011 determination as to forfeiture of VA benefits moots the appeal with respect to the petition to reopen the claim of recognition as a surviving spouse for purposes of DIC benefits.  As such, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


